On June 21,1996, it was the judgment of the Court that defendant’s prior deferred imposition of sentence is hereby revoked, and defendant is hereby sentenced to a term of twenty (20) years in the Montana State Prison, with ten (10) years of said sentence suspended. As a condition of defendant’s suspended sentence, and during any period of probation or parole, defendant shall abide by terms and conditions as stated in the June 21,1996 judgment. The Court having considered Section 46-18-201(4) MCA, the Court expressly denies defendant credit towards his sentence for any elapsed time while defendant was under his initial probationary sentence, except for time during which defendant was actually incarcerated. The Court’s reasons for denying defendant credit are defendant’s failure to obtain sexual offender treatment and defendant’s commission of a new criminal offense in violation of the terms and conditions of his probation. Defendant shall receive credit for two (2) days time already served in the Sanders County Jail as of the date of this judgment.
On November 14,1996, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and proceeded Pro Se. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 17 of the Rules of the Sentence Review Division provides: "The sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive." (Section 45-18-904(3), MCA.) The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed.
Done in open Court this 14th day of November, 1996.
Chairman, Hon. Ted O. Lympus
Member, Hon. Jeffrey M. Sherlock
Member, Hon. William Neis Swandal
The Sentence Review Board wishes to thank Truman B. Plummer for representing himself in this matter.